                    Case 2:20-cv-00797-TSZ Document 6 Filed 06/23/20 Page 1 of 2



 1

 2

 3

 4                                                                        Honorable Thomas S. Zilly

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
     JENNIFER STRELOW,                                  No. 2:20-cv-00797-TSZ
10
                             Plaintiff,                 ORDER GRANTING STIPULATION TO
11                                                      EXTEND TIME TO RESPOND TO
              vs.                                       COMPLAINT
12
   HARTFORD CASUALTY INSURANCE
13 COMPANY,

14                           Defendant.

15
                                                    ORDER
16
               Based on the Parties’ Stipulated Motion to Extend Time to Respond to Complaint, docket
17
     no. 5, it is ORDERED that the deadline to extend defendant’s time to respond to plaintiff’s
18
     complaint is extended to July 7, 2020.
19
               Dated this 23rd day of June, 2020.
20

21

22
                                                         A
                                                         Thomas S. Zilly
23                                                       United States District Judge


                                                                        FORSBERG & UMLAUF, P.S.
      ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO                   ATTORNEYS AT LAW
      COMPLAINT – PAGE 1                                                  901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:20-CV-00797-TSZ                                         SEATTLE, WASHINGTON 98164
                                                                         (206) 689-8500 • (206) 689-8501 FAX
     2694544 / 447.0007
                   Case 2:20-cv-00797-TSZ Document 6 Filed 06/23/20 Page 2 of 2



 1 Presented By:

 2 FORSBERG & UMLAUF, P.S.

 3 By: s/ Matthew S. Adams
   Matthew S. Adams, WSBA No. 18820
 4 James E. Horne, WSBA No. 12166
   FORSBERG & UMLAUF, P.S.
 5 901 Fifth Avenue, Suite 1400
   Seattle, WA 98164-1039
 6 Telephone: (206) 689-8500
   Email: MAdams@FoUm.law
 7 Email: JHorne@FoUm.law
   Attorneys for Plaintiff
 8

 9 PLAINTIFF LITIGATION GROUP PLLC

10 By: s/ Isaac Ruiz
   William C. Smart, WBSA No. 8192
11 Isaac Ruiz, WSBA No. 35237
   Shannon M. Kilpatrick, WSBA No. 41495
12 Plaintiff Litigation Group, PLLC
   95 S. Jackson St., Suite 100
13 Seattle, WA 98104
   Telephone: (206) 203-9100
14 Email: wsmart@plaintifflit.com
   Email: iruiz@plaintifflit.com
15 Email: skilpatrick@plaintiffit.com
   Attorneys for Plaintiff
16

17

18

19

20

21

22

23

                                                                FORSBERG & UMLAUF, P.S.
      ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO          ATTORNEYS AT LAW
      COMPLAINT – PAGE 2                                         901 FIFTH AVENUE • SUITE 1400
      CAUSE NO. 2:20-CV-00797-TSZ                                SEATTLE, WASHINGTON 98164
                                                                (206) 689-8500 • (206) 689-8501 FAX
     2694544 / 447.0007
